Citation Nr: 1732416	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO. 12-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), anxiety disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a November 2016 decision, the Board remanded the matter to obtain records in the custody of the Social Security Administration (SSA) and to obtain an addendum medical opinion to a December 2014 VA examination regarding the Veteran's claimed acquired psychiatric disorder, to include MDD, anxiety disorder, and bipolar disorder.

The issues of entitlement to service connection for gout and entitlement to service connection for neuropathy, to include as secondary to exposure to herbicides, have been raised by the record in a March 2017 letter from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Pursuant to the November 2016 remand, SSA records were obtained and associated with the claims file. In addition, the SSA documents written in Spanish have been translated into English. However, the Board notes that other documents in the claims file remain untranslated. Specifically, the claims file includes November 1985, October 2014, and March 2017 statements from the Veteran in Spanish. See November 1985 Statement in Support of Claim; October 2014 Statement in Support of Claim; March 2017 correspondence from Veteran. Therefore, a remand is necessary to translate the documents as well as any other untranslated documents of record.

In addition, an addendum medical opinion was obtained pursuant to the November 2016 remand. However, the Board finds that the December 2016 addendum opinion as well as the original December 2014 VA examination are inadequate. The addendum did not provide a nexus opinion with respect to direct service connection for the Veteran's diagnosed MDD. Further, while the examiner indicated that he reviewed the SSA records, he did not address the April 2008 psychological report in which a physician diagnosed the Veteran with PTSD and MDD and indicated a relationship with the Veteran's service in Vietnam. See April 2008 SSA psychological report by Dr. V.R. In addition, although the December 2014 VA examination provided a nexus opinion with respect to the Veteran's claimed MDD, it only evaluated his claimed MDD on a secondary service connection basis. As such, the Board finds a remand is necessary to obtain a new VA examination.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Undertake appropriate action to have all pertinent items of evidence written in Spanish, to include the November 1985 Statement in Support of Claim, October 2014 Statement in Support of Claim, and March 2017 correspondence from Veteran, translated into English. The translated documents should be associated with the claims file.

3. Following completion of the above, afford the Veteran a VA examination with an examiner who has not examined him before, to determine the nature and etiology of his claimed psychiatric disorders, to include MDD, anxiety disorder, and bipolar disorder. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report or in an addendum. 

The examiner must provide a diagnosis for each acquired psychiatric disorder the Veteran experiences. For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service or is causally related to event(s) in service.

The examiner must specifically address the April 2008 SSA psychological report by Dr. V.R. and clarify whether the Veteran has a current diagnosis of PTSD under the DSM-5 criteria. If so, the examiner must additionally determine whether the Veteran's identified stressor, if any, also fulfills the DSM-5 criteria.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The Board draws the examiner's attention to the Veteran's November 1985 Statement in Support of Claim, November 2006 SSA Work Report, April 2008 SSA psychological report by Dr. V.R., December 2015 VA psychiatry progress note reporting visual hallucinations (located in Virtual VA), and March 2017 correspondence from the Veteran. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the Veteran's claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).


